ON MOTION FOR REHEARING.
GRAVES, Judge.
On the original submission of this case the matter hereinafter treated was not sufficiently called to our attention so that the same was noticed. It is now thus offered as a fundamental error, and we herein quote from the brief filed relative to this motion by our State’s Attorney before this court:
“The contention is made by the appellant that fundamental error was committed by the trial court in giving an instruction *453to the jury as to the punishment that might be assessed, for the offense of selling beer in a dry area,, the instruction given as the punishment that might be assessed being that prescribed by Article 667, Section 26 of the Penal Code. On motion for rehearing the contention is made that no penalty at all could be assessed because Articles 666 and 667 both prohibit the sale of beer in a dry area and the punishment fixed in Article 666, Section 41, is different from that fixed in Article 667, Section 26, and therefore the penalty is of such an indefinite nature that it cannot be applied and therefore you have a prohibition without a penalty. It will be seen that Article 666 of the Penal Code covers exhaustively the regulation of the sale of all types of beverages containing alcohol, including beer, and by its terms prohibits the sale of all types of beverages containing alcohol, including beer, and fixes a penalty for their sale. The underlying purpose of Article 667, on the other hand, is not to deal with the prohibition absolutely of the sale of beverages containing alcohol but rather is intended to deal with the manner of handling beer where it is legal. Ex parte Meadows, 100 S. W. (2d) 704. It will thus be seen that when the whole Texas Liquor Control Act is considered and the legislative intent ascertained that there is no conflict as contended by the appellant. Also it has been expressly held by this court in the case of Griffin v. State, 128 S. W. (2d) 1197, that the provisions of Article 666, Section 41, applied to a prosecution for the sale of beer in a dry area and is the punishment that shall be assessed in a case of conviction, and that the penalty provided in Section 26, Article 667 of the Penal Code does not apply to the sale of beer in a dry area.
“It appears that the trial court, in his charge to the jury, instructed that in the case of a conviction punishment should be as prescribed by Article 667, Section 26. Upon conviction appellant was assessed a fine of fifty dollars. This was less than the minimum authorized by the applicable statute, and it is therefore error. Martin v. State, 114 S. W. (2d) 554.”
The punishment for a sale .of beer in a dry area as shown by Art. 666-4, is by. a fine .of not less than $100,00..nor more than $1,000, or by imprisonment in the county jail for not more than one year.
:'The motion 'for a--'rehearing will be granted, the, judgment of affirmance set aside, and .'the judgment 'now .reversed and the cause remanded.